Citation Nr: 0808385	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2.  Entitlement to a compensable evaluation for residuals of 
a left great toe injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO decision, which 
denied a claim for service connection for residuals of a left 
shoulder injury.  In September 2006, a Travel Board hearing 
was held before the undersigned Veterans Law Judge at the 
Waco, Texas RO.  A transcript of that proceeding has been 
associated with the claims folder.  The claim was remanded in 
a February 2007 Board decision for further development.

The issue of entitlement to a compensable rating for 
residuals of a left great toe injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's degenerative joint disease of the left shoulder 
is not shown by competent medical evidence to be 
etiologically related to a disease, injury, or event in 
service; arthritis of the left shoulder was not manifest 
within 1 year of service separation.


CONCLUSION OF LAW

A degenerative joint disease of the left shoulder disability 
was not incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to adjudication, the veteran received a VCAA letter 
dated in June 2001.  He also received subsequent duty to 
assist letters in December 2001, July 2004, and September 
2004 which satisfied the aforementioned VCAA provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's service medical 
records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to assist in these 
cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board concludes, however, that the heightened duty to assist 
has been met.  Exhaustive attempts were made to obtain the 
veteran's service medical records.  A February 2000 request 
for these records reflected that the veteran's service 
medical were fire related and, therefore, unavailable.  The 
veteran was duly informed of the status of his records in a 
September 2003 letter from the NPRC.  The claims file 
contains all available evidence pertinent to the claim, 
including all obtainable service medical records, private 
medical records, and VA medical records.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the veteran's records.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination most recently in July 
2007.  The examination was thorough and complete.  The 
examiner noted that the veteran's claims file had been 
reviewed.  Therefore, the Board finds this examination report 
and the opinion of the examiner sufficient upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent or more within one year from the 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that he has degenerative joint disease 
of the left shoulder as the result of an in-service fall.  
See Travel Board hearing transcript, September 2006.

A review of the veteran's service medical records reflects 
that the veteran injured his left shoulder during service.  
See service medical records, December 1955.  It was 
specifically noted that he did not dislocate or fracture his 
shoulder at this time.  Id.  On separation examination in 
March 1956, a residual left shoulder disability was not 
indicated.  There is no evidence of arthritis of the left 
shoulder within one year of service separation. 

It is clear from the evidence of record that the veteran has 
been currently diagnosed as having degenerative joint disease 
of the left shoulder, severe impingement syndrome of the left 
shoulder, and a possible rotator cuff tear.  See VA Medical 
Center (VAMC) treatment record, July 2004; VA examination 
report, July 2007.  However, there is no evidence of record 
linking the veteran's degenerative joint disease of the left 
shoulder, or any other left shoulder disability, to his 
active duty service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, no competent medical opinion of record 
has related the veteran's degenerative joint disease of the 
left shoulder to service.  In addition, the examiner at the 
July 2007 VA examination stated that it would be pure 
speculation to relate the veteran's current left shoulder 
disability to his one-time in-service injury, which did not 
establish any chronicity.  Thus, the veteran's claim must 
fail.  See Hickson, supra. 

The Board acknowledges the veteran's assertions that he has 
degenerative joint disease of the left shoulder as the result 
of an in-service fall.  See Travel Board hearing transcript, 
September 2006.  No medical evidence, however, has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

In addition, it should be noted that the first medical 
evidence of record indicating left shoulder pain is from 
2000, approximately 44 years after his discharge from 
service.  See generally VA examination report, November 2000.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first evidence of record of left shoulder pain, and the fact 
that the claims folder completely lacks any medical opinion 
or indication that the veteran's left shoulder disability is 
related to his active duty, the Board has determined that 
service connection is not warranted for his degenerative 
joint disease of the left shoulder.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for degenerative joint disease of the 
left shoulder must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the left shoulder is denied.  


REMAND

In the Board's February 2007 remand, the veteran's claim for 
service connection for residuals of an in-service left great 
toe injury was granted.  The RO issued an April 2007 rating 
decision assigning this disability a 0 percent evaluation, 
effective August 21, 2000.  The veteran submitted a timely 
Notice of Disagreement (NOD) in August 2007 indicating that 
he disagreed with the 0 percent rating he had been assigned.  
A statement of the case (SOC) was never issued.  The claim 
must now be remanded to allow the RO to provide the veteran 
with an appropriate SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a SOC as 
to the issue of entitlement to a 
rating in excess of 0 percent 
disabling for his service-
connected residuals of an in-
service left great toe injury.  
The veteran should be informed 
that he must file a timely and 
adequate substantive appeal in 
order to perfect an appeal of 
this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely 
substantive appeal is not filed, 
the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


